1 TABLE OF CONTENTS 1.0 Summary 1 1.1 Executive Summary 1 1.1.1 Recommendations 2 1.2 Introduction 2 1.3 Property Exploration 4 1.4 Geological Setting 4 1.5 Pinson Project – Geology, Alteration, and Mineralization 5 1.6 Mineral Resource Estimation 5 1.7 Conclusions 7 1.8 Recommendations 8 1.9 Program and Budget 9 2.0 Introduction and Terms of Reference 10 2.1 Introduction 10 2.2. Terms of Reference 10 3.0 Disclaimer 12 4.0 Property Description and Location 13 4.1 Location 13 4.2 Land Status and Agreements 14 4.2.1 Pinson Mining Company Agreement 15 4.2.2 Underlying Agreements – Unpatented Federal Mining Claims 18 4.2.3 Underlying Agreements – Patented Fee Lands 19 4.2.4 Underlying Agreements – Other Agreements 19 4.3 Royalty Summary 21 5.0 Accessibility, Climate, Local Resources, Infrastructure and Physiography 24 5.1 Accessibility 24 5.2 Climate 24 5.3 Local Resources and Infrastructure 24 5.3.1 Background 24 5.3.2 Physical Infrastructure 25 5.4 Adjacent Operations 25 5.5 Physiography, Flora, and Fauna 25 5.5.1 Physiography 25 5.5.2 Flora 25 5.5.3 Fauna 25 6.0 History 27 6.1 Summary 27 6.2 Initial Discovery 27 6.3 Pre-1970 Development 27 6.4 Cordex Syndicate Exploration and Development 27 6.5 Pinson Mining Company Exploration and Development 28 6.6 Homestake-Barrick Exploration 28 6.7 Pinson Project Production Summary 28 6.8 Atna Resources Exploration 30 7.0 Geological Setting 30 7.1 Regional Setting 30 7.2 Pinson Mine Setting 36 8.0 Deposit Type 39 8.1 Sediment-hosted, Carlin-type Gold System 39 9.0 Mineralization 41 9.1 Host Rocks and Structural Environment 41 9.2 Alteration 47 9.3 Mineralized Zone Configuration 48 9.4 Atna’s Phase 2 Program Interpretations 52 9.4.1 Range Front Mineralization 52 9.4.2 Ogee Zone Mineralization 55 10.0 Exploration 57 10.1. Introduction 57 10.2 Geologic Mapping and Geochemical Sampling 57 10.3 Drilling 57 10.4 Trenching and Channel Sampling 58 10.5 Geophysics 58 10.6 Underground Drifting / Evaluation 59 10.6.1 Atna Underground Drifting / Evaluation 59 11.0 Drilling 61 11.1 Summary of Past and Present Programs 61 11.1.1 Drilling by Earlier Operators 61 11.1.2 Drilling by Atna Resources 61 11.2 Drilling methods 64 11.2.1 Reverse Circulation Rotary Drilling 68 11.2.2 Diamond Core Drilling 68 11.3 Logging 69 11.3.1 Reverse Circulation Rotary Chip Logging 69 11.3.2 Diamond Drill Core Logging 69 12.0 Sampling Method and Approach 70 12.1 Sampling Methods 70 12.1.1 Reverse Circulation Rotary 70 12.1.2 Diamond Core Drilling 70 12.2 Sample Quality – Recovery 70 12.2.1 Reverse Circulation Rotary 70 12.2.2 Core 70 12.3 Sample Interval 71 12.3.1 Reverse Circulation Rotary 71 12.3.2 Core 71 12.4 Sample Preparation, Quality Control Measures and Security 71 12.4.1 Sample Preparation and Quality Control Measures – RC Rotary Drilling 71 12.4.2 Sample Preparation and Quality Control Measures – Core Drilling 72 12.4.3 Security – Reverse Circulation and Core Samples 74 12.4.4 Sample Preparation 74 12.5 Certified Standard Insertion 75 12.5.1 Protocol 75 12.5.2 Summary of Results 76 12.6 Blank Sample Insertion 79 12.6.1 Protocol 79 12.6.2 Summary of Results 79 12.7 Duplicate Samples – Reverse Circulation Rotary 80 12.7.1 Protocol 80 12.7.2 Summary of Results 81 12.8 Check Assays of Mineralized Samples 82 12.8.1 Protocol 82 12.8.2 Summary of Results 83 12.9 Laboratory Quality Assurance and Control 87 12.10 Phase 2 QA/QC 88 12.10.1 Certified Standard Insertion 88 12.10.2 Phase 2 - Blank Sample Insertion 90 12.10.3 Duplicate Samples – Reverse Circulation Rotary 91 12.10.4 Check Assays of Mineralized Samples 93 12.10.5 Laboratory Quality Assurance and Control 94 13.0 Data Verification 96 13.1 Summary 96 13.2 Database of Previous Drilling 96 13.2.1 Table Names 96 13.2.2 Data Corrections 97 13.2.3 General description of pre-Atna assay results and procedures 99 13.3 Pulp Selection 100 13.4 Re-Assay Methods 100 13.4.1 Processing by Inspectorate 100 13.4.2 Processing by ALS Chemex 101 13.5 Re-Assay Results 102 13.6 Discussion 104 14.0 Database Audit 105 14.1 Analytical Data 105 14.1.1 Validation Process – Phase 1 Program 105 14.2 Analytical Data – Phase 2 Program 106 14.2.1 Validation Process – Phase 2 Program 106 14.3 Drill-hole Collar Location 107 14.3.1 Drill-hole Collar Location - Phase 1 Program 107 14.3.2 Drill-hole Collar Location - Phase 2 Program 107 15.0 Adjacent Properties 108 15.1 Summary 108 15.2 Preble Mine 108 15.3 Getchell/Turquoise Ridge Mine Complex 109 15.3.1 History 109 15.3.2 Geologic Setting 109 15.3.3 Gold Geology 110 15.4 Twin Creeks 111 15.4.1 Physiography 111 15.4.2 Stratigraphy 111 15.4.3 Structure 112 15.4.4 Erosion & Alluviation 112 15.4.5 Mineralization 113 15.4.6 Alteration 113 15.4.7 Twin Creeks Summary 114 16.0 Mineral Processing and Metallurgical Testing 115 16.1 Summary of Metallurgical Test Work 115 16.2 Processing Options 119 16.3 Possible Treatment Plants and Potential Costs 119 16.3.1 Treatment Plants 119 16.3.2 Potential Treatment Costs 120 16.4 Impurity Levels and Mineralized Material Types 120 16.4.1 Laboratory Classification of Metallurgical Mineralization Types 121 16.5 Planning and test work – general 123 17.0 Mineral Resources Estimates 124 17.1 March 2005 Resource Calculation 126 17.1.1 Geologic Model, Domains and Coding 126 17.1.1.1 Geologic Model 126 17.1.1.2 Domains and Coding 126 17.2 Available Data 133 17.3 Compositing 136 17.4 Exploratory Data Analysis 136 17.4.1 Basic Statistics by Domain 136 17.4.2 Contact Profiles 137 17.4.3 Histograms and Log-Probability Plots 139 17.4.4 Conclusions and Modeling Implications 145 17.5 Bulk Density Data 145 17.6 Evaluation of Outlier Grades 145 17.7 Variography 146 17.8 Model Setup and Limits 147 17.9 Interpolation Parameters 150 17.10 Validation 151 17.10.1 Visual Inspection 151 17.10.2 Model Checks for Change of Support 151 17.10.3 Comparison of Interpolation Methods 155 17.10.4 Swath Plots 155 17.11 Resource Classification 159 17.12 Economic and Technical Parameters Used for March 2005 Resource Analysis 164 17.13 March 2005 Mineral Resources 166 17.14 2007 Resource Revision 168 17.14.1 Resource Estimation Method 169 17.14.2 Data Analysis 170 17.14.3 Block model parameters 177 17.15 2007 Resource Estimates 178 17.15.1 2007 Range Front Resource Estimate 179 17.15.2 2007 Ogee Zone Resource Estimate 182 17.15.3 CX-West Resource Estimate 185 17.15.4 Comparison of March 2005 Estimate with 2007 Estimate 186 18.0 Other Relevant Data 189 18.1 Potential Mining Methods 189 18.2 Preliminary Geotechnical Evaluations 189 18.3 Potential Drift and Fill Mining Method Layout 190 18.4 Description of Potential Mine Development 193 18.5 Analysis of Ground Support Requirements 194 18.6 Required Backfill & Equipment 194 18.7 Dewatering 195 18.9 Infrastructure 195 18.9.1 Water Supply 195 18.9.2 Power Supply 195 18.9.3 Buildings 196 18.10 Environmental and Socio-Economic 196 18.10.1 Environmental 196 18.10.2 Environmental Permitting 198 18.10.3 Population, Demographics & Ethnicity 199 18.10.4 Employment 199 18.10.5 Workforce Qualifications 199 19.0 Conclusions 200 20.0 Recommendations 201 References 202 Appendices 205 FIGURES Figure 4-1:Location Map of the Pinson Mine Project 14 Figure 4-2:Generalized Land Status Map 15 Figure 4-3:Detailed Land Status and Agreement Map 17 Figure 7-1:Regional Stratigraphy 32 Figure 7-2:Regional Geology 34 Figure 7-3:TectonoStratigraphy 35 Figure 7-4:Mine Site Geology 38 Figure 9-1:Geologic Cross Section 6800NE 44 Figure 9-2:Geologic Cross Section 7100NE 45 Figure 9-3:Geologic Cross Section 7700NE 46 Figure 9-4:Grade-Thickness Long Section, CX Fault Zone 49 Figure 9-5:Grade-Thickness Long Section, Range Front Fault Zone – Phase 1 Results 51 Figure 9-6:Grade-Thickness Long Section, Range Front Fault Zone – Phase 1 & 2 53 Figure 9-7:Grade-Thickness Long Section, Upper Range Front Fault Zone – Phase 1 & 2 54 Figure 9-8:Ogee Zone Grade Shell 56 Figure 12-1:Standards Run With Gravimetric Finish 78 Figure 12-2:Standards Run With AA Finish 78 Figure 12-3:Comparison of Duplicate Samples Taken at the Drill vs. Assay Sample 82 Figure 12-4:Sample Variance of All Check Samples 83 Figure 12-5:X-Y Pair Plot of Check vs. Original Assay, By Grade 84 Figure 12-6:Variance of AA-Finish samples < 3000 ppb 85 Figure 12-7:Gravimetric Finish Comparisons – -Check Assays to Original Assays 86 Figure 12-8:Laboratory Blind Duplicates 87 Figure 12-9:Analytical Standard Sample Results – Phase 2 Program 89 Figure 12-10:RockLabs Moving Average Method – Phase 2 Program 90 Figure 12-11:RC Duplicate Sample comparison – Phase 2 Program 92 Figure 12-12:Check Assay Comparison Graph – Phase 2 Program 94 Figure 12-13:Internal Laboratory Quality Control Samples – Phase 2 Program 95 Figure 13-1:Test Result Variances 103 Figure 17-1:Rotated Vertical NW-SE Cross-Sections 125 Figure 17-2:Cross Sectional View of CX and Range Front Fault Zones 127 Figure 17-3:Isometric View of CX and Range Front Fault Zones 128 Figure 17-4:Sectional View of HG Zone Trends Within Fault Zones 129 Figure 17-5:Comparison of Indicator Probability Estimation Techniques - Plan 130 Figure 17-6:Comparison of Indicator Probability Estimation Techniques - Section 131 Figure 17-7:CX High-Grade Zone Modifications 132 Figure 17-8: Range Front HG Zone Modifications 132 Figure 17-9:Distribution of Drill Holes by Type - CX Zone 134 Figure 17-10:Distribution of Drill Holes by Type – Range Front Zone 135 Figure 17-11:Contact Profile of CX HG vs. LG Domains 138 Figure 17-12:Contact Profile of Range Front HG vs. LG Domains 138 Figure 17-13:Histogram of Gold in CX Fault Zone 139 Figure 17-14:Histogram of Gold in CX HG Zone 140 Figure 17-15:Histogram of Gold in CX LG Portion of Fault Zone 140 Figure 17-16:Histogram of Gold in Range Front Fault Zone 141 Figure 17-17:Histogram of Gold in Range Front HG Zone 141 Figure 17-18:Histogram of Gold in Range Front LG Portion of Fault Zone 142 Figure 17-19:Log-Probability Plot of Gold in CX Fault Zone 142 Figure 17-20:Log-Probability Plot of Gold in CX HG Zone 143 Figure 17-21:Log-Probability Plot of Gold in CX LG Portion of Fault Zone 143 Figure 17-22:Log-Probability Plot of Gold in Range Front Fault Zone 144 Figure 17-23:Log-Probability Plot of Gold in Range Front HG Zone 144 Figure 17-24:Log-Probability Plot of Gold in Range Front LG Portion of Fault Zone 145 Figure 17-25:CX Zone Block Model Limits 148 Figure 15-26:Range Front Zone Block Model Limits 149 Figure 17-27:CX HG Zone Drill Hole and Block Grade Distribution 152 Figure 17-28:Range Front HG Zone Drill Hole and Block Grade Distribution 153 Figure 17-29:CX HG Zone Krige/IDW/Herco Plots 154 Figure 17-30:Range Front HG Zone Krige/IDW/Herco Plots 154 Figure 17-31:Swath Plot CX HG Zone, East-West 156 Figure 17-32:Swath Plots CX HG Zone, North-South 156 Figure 17-33:Swath Plot CX HG Zone, Vertical 157 Figure 17-34:Swath Plot Range Front HG Zone, East-West 157 Figure 17-35:Swath Plot Range Front HG Zone, North-South 158 Figure 17-36:Swath Plot Range Front HG Zone, Vertical 159 Figure 17-37: Confidence Limits Distribution by Drill-hole Spacing 161 Figure 17-38:CX Zone Resource Classification 163 Figure 17-39:Range Front Zone Resource Classification 164 Figure 17-40: Range Front Cummulative Probability 172 Figure 17-41: Range Front Cummulative Frequency Curve 173 Figure 17-42: Ogee Cummulative Probability 174 Figure 17-43: Ogee Cummulative Frequency Curve 175 Figure 17-45: CX-West Cummulative Frequency Curve 177 Figure 17-46: Gold grade distribution in the Upper Range Front zone. 181 Figure 17-47: Gold grade distribution in the Ogee zone 183 Figure 17-48: Gold grade distribution in the Ogee zone 184 Figure 17-49: Grade distribution in CX-West Fault 186 Figure 18-1:Schematic 4500-Level – Range Front and Ogee Zones 191 Figure 18-2:Schematic 4700 Level Production Plan – Range Front and Ogee Zones 192 Figure 18-3:Schematic Production Access Development 193 Figure 18-4:Mine Facilities 197 TABLES Table 1-1:Pinson Project Mineral Resource Summary 7 Table 1-2:Pinson Project Proposed Program Budget 9 Table 4-1:Royalty Summary 22 Table 5-1:Seasonal Temperature Variations 24 Table 6-1:Pinson Property Production Summary 29 Table 10-1:Ogee Zone Channel Sample Assays 60 Table 11-1:Summary of Drilling 61 Table 11-2:Summary of Atna Resources Phase I Drilling 64 Table 11-3:Summary of Atna Resources Phase 2 Surface Drilling 65 Table 11-4:Summary of Atna Resources Phase 2 Underground Diamond Drilling 66 Table 12-1:Phase 1 - RockLabs Reference Material 75 Table 12-2: Phase 1-Failed Gravimetric standards 77 Table 12-3:Decorative Stone (Blank Sample) Analysis 80 Table 12-4:Statistics of Lab Variance in AA vs. Gravimetric Finish 84 Table 12-5:Failure Rate for 3 Check Assay Jobs 86 Table 12-6:Standards used in Phase 2 88 Table 12-7:List of Standard Assay Failures.Phase 2 drill program 88 Table 12-8:Blank Sample Assay Failures.Phase 2 drill program 91 Table 12-9:Duplicate RC Samples Beyond Acceptable Limits-Phase 2 program 92 Table 12-10:Check Assay Results Beyond Acceptable Limits-Phase 2 program 93 Table 13-1:Field Definitions in (HMC) Pinson Database 98 Table 13-2:CDN Resource Laboratory Standards 101 Table 13-3:Analyses of Standards Used in Testing 103 Table 16-1:Composites by Zone 116 Table 16-2:Summary of Metallurgical Assay Results 117 Table 16-3:Results of Autoclave - Leach Procedure 118 Table 16-4:Metallurgical Impurity Levels (Preliminary Information) 121 Table 16-5:Preliminary Summary of Classification of Mineralized Material 122 Table 17-1:Summary of Geologic Domains 133 Table 17-2:Drill-hole Sample Statistics by Fault Zone 137 Table 17-3:Drill-hole Sample Statistics by HG/LG Portion of Fault Zone 137 Table 17-4:Proportion of Contained Gold in Decile/Percentile of Samples 146 Table 17-5: Variogram Parameters 147 Table 17-6:CX Zone Block Model Limits 149 Table 17-7:Range Front Zone Block Model Limits 149 Table 17-8:Interpolation Parameters for Ordinary Krige Estimates 150 Table 17-9: Interpolation Parameters for IDW Estimates 151 Table 17-10:Comparison of Interpolation Methods 155 Table 17-11:Quarterly and Yearly Confidence Limits Determination 160 Table 17-12:March 2005 Mineral Resource, CX Zone 166 Table 17-13:2005 Mineral Resource, Range Front Zone 167 Table 17-14:2005 Mineral Resource, Combined CX and Range Front Zones 168 Table 17-15:Drill-hole Sample Statistics by Fault Zone 171 Table 17-16:Block Model Parameters 178 Table 17-17: Search Ellipse Parameters 178 Table 17-18:2007 Revised Range Front Resource Estimate 180 Table 17-19:Ogee Zone Resource Summary 182 Table 17-20: CX-West Resource Estimate 185 Table 17-21:Combined Resource Summary (RF, CX, Ogee, CX-West) 187 Table 17-22:March/2005 versus 2007 Resource-Upper Range Front 188 Table 18-1:Key Permits 198 Table 18-2:Other Required Permits for Mining 199 2 1.0Summary 1.1Executive Summary This study was prepared by Atna Resources, Ltd. personnel in conjunction with numerous consultants in various disciplines (e.g. mining engineers, resource/reserve geologists, rock quality consultants, and metallurgists) and is an update to the Revised NI 43-101 Technical Report, authored by Robert Sim in December 2005 and filed with SEDAR in December 2005. This study updates the Pinson Project’s mineral resource calculations and provides a comprehensive review of the project, the data underlying the resource calculations, quality control and assurance for the project, preliminary metallurgical and engineering studies and makes recommendations for advancing the project. Conclusions from the work completed during Atna Resources’ Phase 1 and Phase 2 programs include the following: · The Pinson Property may contain an exploitable gold resource, however, a feasibility study has not yet been completed to demonstrate the economic viability of the mineral resources reported within this updated technical report. · Exploration drilling and resource analysis have been performed, analyzed, and documented consistent with industry standards. · Configuration of the mineral resources at the Pinson Project indicate that underground mining methods will likely be utilized to exploit any portion of the resource which is found to be economic after completion of a feasibility study. · Underhand drift-and fill, utilizing cemented rock backfill, is the appropriate underground mining method to exploit the mineralized zones and is consistent with other underground mines in the Nevada region hosted in similar geologic environments and rock conditions. · The upper Comus shale unit exposed in the historic CX-West open pit area has the appropriate characteristicst to be a satisfactory source of backfill aggregate for use in the cemented backfill. · Rock conditions in the mineralized zones are “very weak” which will limit the dimensions of the primary accesses and limit the use of bulk mining methods.The rock quality data (RQD) value in the mineralized zones is typically near zero.However, locally rock quality is significantly better and if developable, localized opportunities may exist to develop long-hole stopes of modest dimension. · Mineralized zones are ground water saturated and will need to be dewatered prior to entry and exploitation. · Dewatering conducted during the Phase 2 program effectively drew down the water table in the area of the workings and well beyond in monitoring wells and indicates that standard dewatering techniques work in the Pinson hydrologic environment. · Initial test mining in mineralized zones indicates the rock conditions in zones that have been dewatered are markedly better than expected. · Rock conditions in the lower Comus limestone unit, where most of the mine development is planned, have much higher RQD values and can be excavated utilizing standard ground support techniques. · Most mineral zones have both oxide and sulfide characteristics which is likely to be problematic to segregate while mining; therefore, most mineralized material will require a pre-oxidation step in the milling process.Preliminary metallurgical testing indicates acceptable levels of gold recovery utilizing either roaster or autoclave pre-oxidation followed by direct cyanidation.One exception to this is the upper portion of the Ogee 3 · zone that contains only oxide material and may be processed with conventional direct cyanidation methods. · Preliminary metallurgical testing indicates a recovery of +92% with no material problematic elements or processing issues in the autoclave or roaster testing. · Environmental and mining permits are in place to which would allow exploitation of the resource, if found to be economically viable, with only minor amendments. 1.1.1Recommendations The current mineral resource base at Pinson is sufficient to warrant the completion of an economic evaluation of the viability of mining these resources.It is recommended that a feasibility study be completed on the currently defined measured and indicated resources with concurrent delineation drilling within the indicated portion of the resource to add additional resources that may also be economically viable and therefore converted to minable reserves.The vast majority of this development drilling will require additional underground platforms to be developed and it is recommended that this work be completed contemporaneously with the feasibility study of the existing mineral resource. The next phase of development should include the completion of mineral zone access drifts to the Range Front zone on the 4700 level and to the Ogee zone on the 4700 level.A centralized decline system, located between the two zones, should be advanced to provide mineral zone access below the 4800 level and will enable the establishment of diamond drill stations to delineate deeper portions of the both the Ogee and Range Front zones beyond the current measured and indicated resource.Upon completion of the mineral zone accesses to the Range Front and Ogee zones, work should include test mining to validate the mining method and ground conditions before adopting the proposed mining method in the feasibility study. In order to execute the recommendations, the groundwater dewatering system will need to be completed to allow the groundwater table to be pumped below the mine workings ahead of the development of the decline and diamond drill stations.An in-pit mine water-settling sump and a surface infiltration basin (both are permitted with regulatory authorities) will need to be finished as soon as practical. If this proposal is adopted, any required permit modifications should be processed as soon as practical. 1.2Introduction This updated technical report was prepared by Atna Resources Inc. personnel for Atna Resources, Ltd.The report has been prepared to update the initial technical report authored by Robert Sim dated December 30, 2005 and filed with SEDAR and revise the mineral resource calculations. The mineral resource calculation within this report include all data received by Atna Resources from its Phase 2 program completed in June 2006. In the fall of 2004, Atna Resources commissioned Robert Sim, P. Geo. of Sim Geological, to prepare an independent Qualified Person’s mineral resource estimate, review and Technical Report for the Pinson Mine Property located in Humboldt County, Nevada.Robert Sim is an independent consultant specializing in mineral resource estimations.Mr. Sim received assistance in the preparation of this report from several of Atna’s personnel including William Stanley, L.G., Vice-President, Exploration and site project geologists, Gary Edmondo, Donald MacKerrow and Neill (Vic) Ridgley.Robert Sim, P.Geo serves as the Qualified Person for the preparation of this Technical Report as defined in National Instrument 43-101, Standards of Disclosure for Mineral Project, and in compliance with Form 43-101F1 (the Technical Report). 4 This report was initially released under an effective date of February 15, 2005, received minor revisions on December 30, 2005, and the revised technical report was refiled on SEDAR on December 30, 2005. This technical report incorporates the above mentioned technical report but has been updated and several additional sections added within Section 18, Other Relevant Information, where information and understanding have been acquired on mining methods and rock mechanics, and backfill considerations. Work reported within this updated Technical Report includes the review of all exploration programs at the property conducted prior to Atna Resources involvement, including, but not limited to: exploration drilling campaigns carried out by the Cordex I Syndicate, Pinson Mining Company, Homestake Mining Company (as operator of the property), and Barrick Gold Exploration (subsequent to Barrick’s acquisition of Homestake Mining).Additionally, this report summarizes all data collected by Atna Resources as part of its Phase 1 and Phase 2 exploration drilling efforts between August 2004 and June 2006. The Pinson Property is located approximately 27 air miles northeast of the town of Winnemucca in north-central Nevada.Atna controls, through its agreement with Pinson Mining Company, approximately 14,018 acres of fee lands and unpatented federal lode claims centered on the Pinson Mine (UTM coordinates: 478294.7E, 45535179N, Zone 11, North American Datum of 1927).Access to the property is superb, with paved interstate and secondary state highways to within four (4) miles of the property, and well maintained mine-access, gravel roads traversing the property. The Pinson Mine produced approximately 985,000 ounces of gold from several open pit mines from the 1970s through mine closure in 2000.Mineralization is hosted dominantly by black calcareous and carbonaceous silty shales, and limy siltstones of the lower portion of the Ordovician Comus Formation.Like the neighboring active mines of Getchell, Turquoise Ridge, and the Twin Creeks complex, mineralization at the property may be characterized as being a "Carlin-type," sediment-hosted gold system. Low-grade mineralization was exploited by open pit methods which have been mostly exhausted.However, gold mineralization continues beneath the pit limits along zones of strong structural preparation that served as “feeder-faults” for mineralizing fluids to the low grade zones historically mined at Pinson. The property is comprised of 568 federal unpatented mining claims (8,485 acres) and 4,280 acres of patented fee lands that are either owned outright or leased by Pinson Mining Company and subject to the Atna Resources agreement. Atna’s involvement with the Pinson property was first governed by the Exploration Agreement with Pinson Mining Company, a Nevada Partnership, dated August 12, 2004.Pinson Mining Company is a 100% owned by Barrick Gold as the result of Barrick’s acquisition of Homestake Mining Company, who was a 50% co-owner of Pinson Mining Company.Under the terms of this agreement in order to earn a 70% interest in the property, Atna had to spend US$12.0 million on qualifying exploration expenditures over a four (4) year period, including US$1.5 million in the first 12 months of the agreement and deliver to Pinson Mining Company. Atna has completed expenditures in excess of US$12.0 million on the property through December, 2005, triggering a back-in right in which, Pinson Mining Company could have elected to: 1) back into the project to a 70% joint venture interest through the expenditure of US$30 million over a three (3) year period (thus leaving Atna with a 30% interest); 2) participate in the project’s continued development at the 70% Atna / 30% Pinson Mining Company interest levels; or 3) sell Atna its 30% interest in the property for US$15.0 million.On April 6, 2006, 5 Pinson Mining Company (Barrick Gold) elected to exercise their right to back into the project to a 70% interest by spending US$30 million on qualifying exploration expenditures by April 6, 2009. As of the effective date of this report, Pinson Mining Company has completed no additional drilling on the property. 1.3Property Exploration Exploration has been carried out at the property from the late 1930’s through to the present by a number of individuals and mining/exploration companies.The original discovery on the property was made by Clovis Pinson and Charles Ogee in the mid to late-1930s, but production from their gold discovery in sedimentary rocks did not produce until after World War II.Ore from this original discovery was shipped and processed at the Getchell mine mill in 1949 and 1950 from a small open pit.Total production by Pinson and Ogee amounted to approximately 100,000 tons grading approximately 0.14 opt gold. Minor exploration occurred on the property between 1950 and 1970 with a few drill holes completed by Homestake Mining and Nevada Goldfields. The property was dormant until the Cordex Syndicate I (John Livermore, Peter Galli, and Rayrock Mines) began picking up property in the district in 1970 and began exploration drilling shortly thereafter.The Cordex and/or Rayrock work resulted in the discovery of the A, B, C, CX, CX West, and Mag deposits at the property between 1970 and 1985.Production from these deposits generated approximately 986,000 ounces of gold up until the project was closed in 2000.Each of the operators conducted extensive exploration including over 2,000 exploration and development drill holes, geophysical and geochemical surveys as well as geologic mapping and sampling.The last major exploration effort was conducted from 1997 through 2000 by Homestake (on behalf of the Homestake-Barrick partnership, PMC).Homestake drilled over 200 holes in numerous targets throughout the property with the hope of extending the mine life via a new discovery.This work confirmed that the gold mineralization within the CX fault zone continued below and beyond the existing pit limits and that mineralization associated with the Range Front fault zones had significant strike and down-dip continuity. Atna Resources’ work has focused on the exploration and confirmation of the CX and Range Front zones, and subsequent to the discovery, the Ogee mineral zone. Atna has completed 98 surface and underground drill holes during its phase 1 and 2 programs totaling 65,635.6 feet. 1.4Geological Setting Sediment-hosted, "Carlin-type" gold systems account for the vast majority of the gold production in Nevada and for most economic gold discoveries made since 1975.Mineralization in these environments lies mainly in four geographic belts of mostly Paleozoic carbonate rocks. These belts are located in north-central Nevada, and the three most productive pass through the town sites of Carlin (“Carlin Trend”), Battle Mountain (“Battle Mountain-Eureka Trend”) and Golconda (“Getchell Trend”).The fourth belt, the “Independence Trend”, is located north of the town of Elko and is the location of the Jerritt Canyon group of mines (Queenstake Resources) and the Big Springs Mine (Golden Gate Resources).Collectively, these belts hold a geochemical endowment of over 200 million ounces of gold. Northern Nevada’s geology is complex, but is dominated by Basin and Range brittle, extensional tectonics resulting in the characteristic northerly-trending basins and ranges throughout the state.In the ranges (horst blocks), marine sedimentary rocks are exposed spanning the entire range of Paleozoic rocks that are complexly thrust, intruded by younger Cretaceous intrusions and both intruded and capped by Tertiary-age volcanic rocks. Of primary 6 interest to the Pinson mineral system are the lower Ordovician rocks of the Comus Formation and the underlying Cambrian Preble Formation. 1.5Pinson Project – Geology, Alteration, and Mineralization Pinson’s geologic setting is dominated by three main elements – sedimentary stratigraphy of Ordovician to Cambrian age, Cretaceous plutonism, and high angle, brittle structural deformation. Marine sedimentary rocks make up the bulk of the rocks within the property sequence and serve as the main host rocks for the gold mineral system. The sediments were intruded in the Cretaceous by granodiorite intrusions including the Osgood Mountain stock (which forms the footwall of the Range Front mineral zone) and created a broad contact metamorphic aureole into the sedimentary sequence at the Pinson Mine project. Tertiary and older brittle fault structures along the southeastern flank of the Osgood Mountain Range create a network of permeable fractures that provided primary access routes for gold mineralizing hydrothermal solutions into the Ordovician and Cambrian host rocks. Gold mineralization at the project is characterized as a Carlin-type, sediment-hosted system similar to most other productive gold systems of this type in Northern Nevada including the adjacent properties in commercial production. These gold systems are associated with local silicification of the sediments, particularly along structural feeder faults, broad zones of de-calcification of the sedimentary section, and the introduction of very fine-grained pyrite, arsenian-pyrite, orpiment, realgar, stibnite, and, commonly, re-mobilized carbon. Mineralization is often found in both structurally-prepared zones along faults and within locally important receptive host lithologies (e.g. thin-bedded calcareous carbonaceous siltstones, debris flows, and karst breccias). Mineralization may be associated with argillization of the host lithologies and the development of sericite in the matrix of the clastic sedimentary rocks. Gold is primarily associated with the introduction of fine-grained disseminated auriferous and arsenian pyrite. Additionally, minor silicification may also be present as a late-stage flooding of brecciated limy sedimentary rocks creating “jasperoid” bodies along the structural traces. Three principal zones of mineralization are the focus of this report – the CX zone, Ogee zone and the Range Front zone. The CX zone was the principal fault zone controlling mineralization previously mined in the CX pit; the Range Front zone has not been mined historically and the initial zone of mineralization was outlined by Homestake’s work in the late 1990s. Both of these zones are controlled principally by high-angle brittle fault zones. However, another important mineral control is the presence of receptive host lithologies along the fault zones.The Ogee zone (previously known as the Linehole zone) was partially mined in the upper portions of the CX open pit and was the focus of several deeper exploration holes initiated by previous owners. 1.6Mineral Resource Estimation The original mineral resource estimations were made from 3-dimensional block models generated using commercial mine planning software (MineSight). The mineral resource estimate was generated from drill-hole sample assay results and a geologic model that relies on the spatial distribution of gold.Individual domains, reflecting distinct zones or types of mineralization, have been defined and interpolation characteristics have been defined for each domain based on the geology, drill-hole spacing and geostatistical analysis of the data.The degree of confidence in the resources has been classified based on the proximity to sample locations and/or surface exposures and are reported, as required by NI 43-101, according to the CIM standards on Mineral Resources and Reserves. For purposes of this report, the original model for the Range Front zone has been updated to incorporate Atna’s 2005 and 2006 exploration and in-fill drilling program.Additionally, a new 7 resource estimate has been developed for the Ogee and CX-West zones as a result of the Ogee zone’s discovery and detailed diamond drilling. The revised resource estimate was completed using 3-dimensional block models generated using commercial mine planning software (Surpac 5.2). Based on the information available in the drilling database (561 drill holes including surface and underground core and RC holes), 3-dimensional wireframe solids were generated for the CX, Range Front fault zones, CX-West and the Ogee zone. The shape and location of the gold bearing “high-grade” (+0.10 oz/ton gold) portion within these fault zones were estimated using a combination of geostatistical and geological interpretative methods. The original block model grade interpolation, by ordinary kriging, was conducted using hard boundary code matching within the high-grade zone domains. For comparison purposes, inverse distance and nearest neighbor estimations of grade were also conducted.Kriging and inverse distance methods compared closely in the initial modeling completed by Robert Sim. The Mineral Resources contained within the high-grade shells of the combined CX, Ogee and Range Front zones are shown in Table 1-1 and are classified as Measured, Indicated and Inferred as per CIM reporting standards. Based on projected economic and technical parameters, derived for work summarized in the previous technical report (December 2005, Sim) and nearby (similar) operating mines, the “base case” operating cut-off grade for the Pinson project is estimated to be 0.20 ounces per ton gold. 8 Table 1-1:Pinson Project Mineral Resource Summary Category Cut-off (Au opt) Tons (x 1,000) Grade (Au opt) Contained Au (x 1,000 oz) Measured 0.20 1,152.4 0.454 523.2 0.25 937.0 0.508 475.6 0.30 755.3 0.565 426.5 Indicated 0.20 1,353.5 0.399 540.6 0.25 1,110.0 0.438 485.8 0.30 884.0 0.480 525 Measured + Indicated 0.20 2,505.0 0.424 1,063 0.25 2,045.0 0.469 960 0.30 1,640.0 0.520 852.7 Inferred 0.20 3,374.5 0.340 1,146.6 0.25 2652.0 0.364 964.7 0.30 1507.0 0.419 631.7 (Base case cut-off grade 0.20 opt Au) 1.7Conclusions Mineralization located within the CX, Ogee and Range Front mineralized zones at the Pinson Mine project represent significant bodies of gold-mineralized rocks with characteristics similar to the economic and productive Carlin-type gold systems currently in production in the Getchell Gold Belt and other districts in Northern Nevada. Gold mineralization is hosted by the same stratigraphic units hosting the Getchell deposit. Pinson’s mineralization has a similar structural control to that present at the Getchell Mine, five miles to the north, occurring within the network of faults making up the horst bounding, Basin and Range fault zone along the southeastern margin of the Osgood Mountains.Gold grades withinthe CX, Ogee, and Range Front zones are similar to grades at other underground mine properties in the region currently in production and the zones remain open in several directions. Owing to the vast amount of information existing prior to Atna’s commencement of work at the property and data collected from Atna’s 88 surface and 48 underground drill holes (136 holes 9 total), the geologic understanding of the mineral system’s configuration, structure and stratigraphic control are adequate to support the current resource model contained within this updated technical report. Drilling is rather wide spread, in the deeper portions of the three gold mineralized zones that are the focus of Atna’s work (CX, Range Front, and Ogee). Additional drilling planned in conjunction with underground access development will provide the additional data density required to bring additional portions of the inferred mineral resource into the measured and indicated categories and potentially into mineral reserves, once a mine plan and feasibility study are completed. Atna’s re-assaying program on the existing pulps from earlier operator’s drilling confirmed the extent and analytical values within industry error standards. Atna’s sampling procedures of both core and reverse circulation drill holes have been conducted according to accepted industry standards.Logging procedures for both core and cuttings utilize similar approaches and techniques in use by all major mining companies and in the adjacent mine properties. Sample preparation and analysis by Inspectorate America of Reno, Nevada was performed using industry-standard fire assay methods analytical procedures, incorporating blind internal check samples, analytical standards, pulp replicates and blanks to insure reliability and reproducibility. Atna has a written Quality Assurance and Quality Control procedure in place that includes the insertion of blind certified analytical standards, blank samples, duplicate samples, and replicate assays.The program includes the routine submission of the mineralized pulps to a second laboratory, ALS Chemex, of Reno, Nevada, for replicate analysis.Atna has taken and continues to take adequate quality control and assurance steps to insure the quality of the analytical data on the Pinson Property. The analytical database utilized to produce the resource model contained within this Technical Report was audited with minor error rates. Over 95% of the existing drill-hole intercepts were re-assayed by ALS Chemex with the re-assay results within acceptable ranges. Methods utilized to determine the March 2005 resources models for the Range Front and CX mineral zones at the Pinson Project by Robert Sim are consistent with practices in standard use in the industry. 1.8Recommendations The current mineral resource base at Pinson is sufficient to warrant the completion of an economic evaluation of the viability of mining these resources.It is recommended that a feasibility study be completed on the currently defined measured and indicated resources with concurrent delineation drilling within the indicated and inferred portions of the resource to add additional resources that may also be economically viable and therefore converted to minable reserves. The vast majority of this development drilling will require additional underground platforms to be developed and it is recommended that this work be completed contemporaneously with the feasibility study of the existing mineral resource. The next phase of development should include the completion of mineral zone access drifts to the Range Front zone on the 4700 level and to the Ogee zone on the 4700 level and 4800 level.A centralized decline system, located between the two zones, should be advanced to provide mineral zone access below the 4800 level and establish diamond drill stations to delineate deeper portions of the both the Ogee and Range Front zones beyond the current measured and indicated resources.Upon completion of the mineral zone accesses to the Range Front and Ogee zones, work should include test mining to validate the mining method and ground conditions before adopting the proposed mining method in the proposed feasibility study. 10 In order to execute the recommendations, the groundwater dewatering system will need to be completed to allow the groundwater table to be pumped below the mine workings ahead of the development of the decline and new diamond drill stations.An in-pit mine water settling sump and a surface infiltration basin (both are currently permitted with regulatory authorities) will need to be finished as soon as practical. If this proposal is adopted, any required permit modifications should be processed as soon as practical. 1.9Program and Budget The goal of the recommended program is to complete a feasibility study on the existing resource developed by Atna in its Phase 1 and Phase 2 exploration programs.Additionally, it is recommended to continue diamond drilling efforts focused on extending the existing measured and indicated resources and conversion (via higher density drilling) of the inferred resources into measured and indicated resources. The established decline stub should be designed, optimized and extended to reach the 4700-foot level.Access drifts established to both the Range Front and Ogee mineral zones and test, underhand, drift and fill mining conducted to finalize mining methods and costs for the feasibility study. Once appropriate underground drill access is established, diamond drilling is recommended to continue to delineate the deeper portions of the Range Front and Ogee zones to move additional Inferred resources into the Measured and Indicated categories.Additionally, minor gaps within the current drill pattern should be in-filled (particularly important in the Range Front zone). These additional drill holes will better delineate the distribution of gold grades within the zones and aid in stope design during the feasibility study. To facilitate the above work, completion of the dewatering system that was partially completed during Atna’s Phase 2 work should be completed.This will include the completion of the mine water settling sumps in the CX-pit and the rapid infiltration basins for discharge of the ground water removed from the Pinson Mine hydrologic cell(s). The costs associated with the recommended additional work at Pinson are summarized as follows: Table 1-2:Pinson Project Proposed Program Budget Description of Activity Cost (US$) Underground Development Drifting and Test Mining (2,000 feet) $2,500,000 Underground Diamond Drilling (20,000 feet) $1,000,000 In-Pit Mine Water Sump Construction $500,000 Rapid Infiltration Basin Construction $300,000 Feasibility Study Contractor(s) $200,000 Metallurgical Studies $100,000 Engineering Studies and underground mine design $100,000 Permitting $100,000 Project Personnel $300,000 Dewatering and project power costs $100,000 Miscellaneous and Contingency $300,000 Estimated Proposed Phase 3 cost $5,500,000 11 2.0Introduction and Terms of Reference 2.1Introduction This Technical Report is an update of the Revised NI 43-101 Technical Report authored by Robert Sim, P.Geo. and filed with SEDAR in December 2005.William R. Stanley, L.G., is a licensed Geologist in the State of Washington, USA (License No. 1938), is a Qualified Person, and was responsible for the preparation of this Updated Technical Report on the Pinson Gold Property, Humboldt County, Nevada, USA. William Stanley received assistance in the preparation of this report from several Atna Resources personnel, contractors and independent consultants including the following: · Gary Edmondo, Senior Consulting Geologist (Reno, Nevada) and principle geologist at the Pinson Project, database, sample protocol management, quality control and assurance review and revision of upper Range Front zone resources and new estimation of the Ogee zone mineral resources, and recommendations and conclusions. · Wade Bristol, Consulting Engineer and Pinson Project Manager (Winnemucca, Nevada), mining, mining methods, metallurgical summary and recommendations and conclusions. · Deanna McDonald, Geologist (Atna employee, Vancouver, B.C.), database audit, geologic sections and descriptions. · Todd Lewis, Environmental Consultant, project environmental monitoring and permitting. Additionally, several independent consultant reports were incorporated into sections regarding the mining and metallurgical sections of this report and include: · Charley Wilmont, Consulting Metallurgist, metallurgical testing summary · Roland Tosney of Minefill Services Inc., wall rock characterization study and backfill requirement review. This report is based on drilling, drifting and sampling (assay) information as of March 15, 2007. This report is based on information known to Atna Resources as of February 15, 2007. All measurement units used are in Imperial (feet, ounces gold per short ton, tons) and any reference to currency is expressed in United States dollars. 2.2.Terms of Reference William Stanley is an Employee of Atna Resources, Inc. and serves as the Vice President-Exploration for Atna Resources, Ltd. and its affiliate Atna Resources, Inc. and is therefore not an independent consultant.William Stanley has over 29 years experience in the mineral industry.In preparing this report, William Stanley has relied upon the extensive geologic and analytical database developed by previous operators (both production and exploration data) and that of the author of the Revised NI 43-101 Technical Report on the Pinson Property (December 2005), Robert Sim.The author has also relied upon numerous independent consultants, engineers, and consulting firms, referenced in the References section (Section 20) of this technical report. William Stanley provided on-site technical support to the personnel and consultants at the Pinson Mine site during both the Phase 1 and Phase 2 programs (August 2004 through June 2006). He is intimately familiar with the site geology, geochemistry, mineral resource, land/agreements, prior mineral resource estimation by Robert Sim, and the district geology and currently producing mines in the district.The sources of information are listed in the Reference section at the conclusion of this Technical Report and are housed at the Pinson Mine site in the 12 project archives.In addition, the Revised Technical Report on the project, December 2005 was heavily relied upon in the preparation of this report and is available on SEDAR. On site staff supporting the Phase 2 program included Mr. Edmondo and Mr. Bristol who are independent consultants with +15 and +25 years experience respectively in the mineral industry.Ms. McDonald is an employee of Atna Resources, Ltd. and has over 10 years of experience in the mineral industry and assisted significantly in the preparation of this report. 13 3.0Disclaimer The results and opinions expressed in this report are based upon the author’s field observations, the geological and technical data listed in the References and general technical expertise in the field of geology and mineral deposits. William Stanley has carefully reviewed the information provided to him by Atna employees, its consultants, and the previously filed Revised NI 43-101 Technical Report (December 2005) and believed the information used in this report to develop the mineral resource model to be reliable. Mr. Stanley reserves the right, but will not be obliged, to revise the conclusions and recommendations made in this report, particularly with respect to the development of the resource model, the project’s potential economic viability and the results of the mineral resource calculations, if additional information becomes available and know to the author subsequent to the date of this report. The opinions and results reported within this Technical Report are conditional on available geologic and analytical data being current, accurate, and complete to the effective date (June 1, 2007) of this report. 14 4.0Property Description and Location 4.1Location The Pinson Mine site is located 27 air miles (43 kilometers) northeast of Winnemucca, in southeastern Humboldt County, Nevada, on the east flank of the Osgood Mountains (Figure 4-1).Additionally, the property is located in approximately 35 driving miles east-northeast of the town of Winnemucca, Nevada, or 50 driving miles west-northwest of the town of Battle Mountain, Nevada. Winnemucca itself lies 175 miles northeast of Reno, Nevada. The Pinson properties (Pinson Mine, Preble Mine, and Kramer Hill) owned by Pinson Mining Company (PMC) lie along the eastern flank of the Osgood Mountains in the Potosi and Golconda mining districts of eastern Humboldt County, Nevada representing a key position on the Getchell trend. Approximately 25,000 acres of fee land, claims and leases make up this land package. Atna Resources controls a 70% interest, through its agreement with PMC in the northern portion of PMC’s land position centered at the Pinson Mine.The Pinson property includes approximately 14,018 acres of fee lands and unpatented federal lode claims. 15 Figure 4-1:Location Map of the Pinson Mine Project (Source: Atna Resources, March 2005) 4.2Land Status and Agreements The Pinson property is made up of a number of property parcels that are either wholly owned by Pinson Mining Company or under lease/option by Pinson Mining Company and therefore subject to the Atna-Pinson Mining Company (“PMC”) agreement.The property includes 3,800 acres of patented fee lands wholly owned by PMC, 360 acres of leased patented fee lands, 16 8,496 acres of federal unpatented lode mining claims wholly owned by PMC, 1,362 acres of leased federal unpatented lode claims.A total of 553 unpatented federal lode mining claims (both owned and leased by PMC) are included in the property position.Total acreage controlled by Pinson Mining Company and subject to Atna’s earn-in agreement is 14,018 acres. Figure 4-2, Land Status, shows the general property positions held by PMC and subject to the earn-in agreement between Atna Resources and Pinson Mining Company. Figure 4-2:Generalized Land Status Map (Source: Atna Resources, Inc., March 2005) The Company has received a title opinion on the core area of four square miles of the Pinson property, within which all currently identified mineral resources and currently perceived exploration potential of the property exists, rendered by Richard Thompson of Harris & Thompson, Reno, Nevada. The opinion was rendered on Sections 28, 29, 32, and 33, Township 38 North, Range 42 East, Mount Diablo Base and Meridian.No material flaws in the Pinson Property’s title were identified by Mr. Thompson’s work. 4.2.1Pinson Mining Company Agreement Atna and PMC executed an Exploration Agreement with Option for Mining Venture on August 12th, 2004. The agreement allows Atna, through exploration and property maintenance expenditures, to earn up to a one hundred percent (100%) interest in the project over a four (4) year period. Under the terms of the agreement, Atna was obligated to spend US$1.5 million in the first year of the agreement on exploration and property maintenance on the Pinson Property (this phase of the earn-in was completed by Atna prior to December 31st, 2004). Additionally, Atna must spend an additional US$10.5 million during the next three years of the agreement (US$12.0 million total) and deliver to Pinson Mining Company a comprehenisve study on the mineral resources of the property. Atna completed the US$12.0 million in exploration 17 expenditure and the study in February 2006. Atna vested in a 70% joint venture interest in the property at that time.Figures 4-2, Generalized Land Status and Figure 4-3, Detailed Land Status and Agreement Map, display the Area of Interest for the Exploration Agreement with Option for Mining Venture and the land holdings within the Area of Interest. Atna completed its earn-in requirements under the agreement in February 2006.By giving notice to PMC that Atna had completed its earn-in.Atna notice to PMC, triggered a 60-day decision period from PMC to elect to back-in, sell its interest to Atna, or form a 70% (Atna) 30% (PMC) joint venture.PMC notified Atna of its election to back-in on April 5th, 2006.The back-in right requires PMC to spend the next US$30 million, over 3 years, on exploration and development of the property to claw-back to a 70% interest resulting in Atna maintaining a 30% venture interest. 18 Figure 4-3:Detailed Land Status and Agreement Map (Source: Atna Resources, Inc. & Pinson Mining Company, August 2004 – March 2007) 19 4.2.2Underlying Agreements – Unpatented Federal Mining Claims Several lease agreements are in place to control portions of the properties comprising the Pinson Project land holdings.Because of the complex ownership and royalty interests in the project area, all readers should consult Figure 4-3, Detailed Land Status while reading the summary text of the underlying agreements in Sections 4.2.2, 4.2.3, and 4.2.4.Additionally, Table 4-1, Land and Royalty Summary, follows Section 4.2.4 and summarizes the complex land status and royalty agreements related to the property subject to the Atna-Pinson Mining Company agreement. 4.2.2.1BEE DEE group Newmont Capital Limited (50%) and W. G. Austin Trust (50%) are the underlying owners of the BEE DEE group of 58 unpatented federal mining claims located in Section 6 of Township 37 North, Range 42 East and Section 32 of Township 38 North, Range 42 East. The agreement provides for annual minimum advanced royalty payments, paid in monthly installments, to the owners totaling US$73,608 and the maintenance of the unpatented claims. Maintenance fees to the Bureau of Land Management and Humboldt County are current and the next fees, US$7,476.00, will be due in August and October 2007. The agreement expires March 8, 2010 unless extended by either PMC or Atna by written notice for an additional 10-year term. The agreement calls for a royalty of 4% Net Smelter Return until royalties totaling US$500,000 is paid to the owners. Thereafter, the royalty is 2% Net Smelter Return. All advanced production royalty payments are credited against actual production payments due. 4.2.2.2J. M. Torok Unpatented Claims Mr. Torok is the underlying owner of 23 unpatented lode claims held by PMC under the terms and conditions of a Mining Lease agreement which expires on February 14, 2011 unless renewed by PMC by written notice. Of the 23 claims covered under the lease, five claims are within the Pinson Project area of interest and are part of Atna’s property (Section 20, Township 38 North, Range 42 East).The terms of the agreement call for an annual advanced royalty payment of US$506 (pro-rata share of claims within the Pinson Project area of interest) per year and PMC is required to maintain the unpatented claims in good standing.Maintenance fees to the BLM and Humboldt County are currently US$3,071 per year, with the next fees due in August and October of 2007. The lease carries a mineral production royalty of 5% Net Smelter Return (conventional milling) or a 4% Net Smelter Return (heap leach) royalty.All advanced production royalty payments are credited against actual production payments due. 4.2.2.3VEK/Andrus Unpatented Claims VEK Associates and Andrus Resources Corporation are owners of 56 unpatented lode claims under lease by PMC and subject to the Atna-PMC agreement.Term of the lease continues through June 14, 2008 unless extended by written notice by PMC.The lode claims are located in Sections 4, 8, and 16, Township 37 North, Range 42 East.PMC’s lease agreement with VEK/Andrus includes provisions for a minimum annual advanced royalty payment of US$25,000 (currently payment is US$31,000), indexed to the consumer price index.Maintenance of the unpatented mining claims is the responsibility of PMC and will be US$7,076.00, due in August and September 2007. 20 The agreement calls for a production royalty of 4% Net Smelter Return on all mineral production from the subject property.All advanced production royalty payments are credited against actual production payments due. 4.2.3Underlying Agreements – Patented Fee Lands Three lease agreements are in place controlling three separate patented fee land parcels within the Atna-PMC area of mutual interest at the Pinson Property. 4.2.3.1Christison, et al Lease A 58.3333% interest in a 120 acre parcel in the southwest quarter of Section 28, Township 38 North, Range 42 East, is subject to a Mining Lease agreement between PMC and J. Christison (50% interest) and M. Murphy (8.3333% interest).The other 41.6667% interest in this patented land parcel is owned directly by PMC (subject to a 2% retained Net Smelter Return Royalty by the sellers on their pro-rata undivided interest).The Christison lease provides for annual advanced royalty payments totaling US$17,172 per year (payable monthly on a pro-rata ownership basis). The agreement also provides for a Net Smelter Return Royalty of 3% until US$1,500,000 in royalty payments have been made upon which the production royalty rate decreases to 2%.All advanced royalty payments are credited against any future actual production royalties. 4.2.3.2C. Quinn Lease The Quinn lease covers a 40 acre patented fee land parcel described as the southeast quarter of the northeast quarter of Section 13, Township 37 North, Range 42 East.The lease calls for an advanced minimum royalty payment of US$1,000 annually from January 1, 2006 through January 1, 2010 and US$1,500 annually from January 1, 2011 through January 1, 2015.Unless extended by mutual agreement, the lease will terminate on December 31, 2015. Included in the agreement is a retained production royalty of 5% Net Smelter Return for milled ores and 4% of Net Smelter Return for heap leached s or other lower recovery processing, payable to Quinn.No mineral production has occurred on the property to date. 4.2.3.3Harris Lease PMC leases 1,160 acres of land from R. Harris in the region and 320 acres of the lease are a part of the Pinson Project lands.The lease cost per year to the Pinson Project is US$3,040, and is recoupable from actual production royalty payments for those payments made after January 1, 2002 ( payments are paid annually).The lands subject to this agreement are more specifically described as the south one-half of Section 13, Township 37 North, Range 42 East.The agreement expires on December 31, 2013 unless extended by written notice to Harris. The lease calls for a 5% Net Smelter Return production royalty on all minerals produced from the property.To date, no mineral production has been made from the Pinson portion of the property. 4.2.4Underlying Agreements – Other Agreements Several other agreements affect the lands subject included in the Atna-PMC agreement including the Christison Seven Dot Range Management agreement. 4.2.4.1Christison – Seven Dot Agreement This agreement provides annually US$10,000 to be deposited and drawn upon for range improvements by the Christison’s Seven Dot cattle operation.Only 50% of this cost is borne by 21 the Pinson Project with the remainder paid by PMC for the remaining acreage that includes lands near its Preble project to the south of the Pinson property.This fund was set up to allow PMC to assist and mitigate effects of its operations on the Christison cattle business and avoid the continual requests for assistance from its neighbors, the Christisons, to provide backhoes, grader, or bulldozer work to benefit their cattle grazing business. 4.2.4.2Rayrock (Glamis Gold) Acquisition Barrick Gold and Homestake Mining (co-owners of Pinson Mining Company at the time) purchased Rayrock’s (now Glamis Gold) interest in Pinson Mining Company on November 30, 1996 and Homestake became operator of the Pinson Mine (which was in production at the time).Subsequent to this purchase, Barrick Gold purchased Homestake and therefore PMC is not a wholly owned subsidiary of Barrick Gold. This purchase transaction included an overriding royalty interest in the lands controlled by Pinson Mining Company at the time of the transaction.This overriding royalty varies dependent upon the type of land (patented fee versus unpatented claims) and any underlying royalties existing on both owned and leased parcels at the time of the transaction.For fee lands owned by Pinson Mining Company, Rayrock would be paid a 2.5% Net Smelter Return Royalty on lands not subject to an underlying royalty and 0.5% on those parcels subject to a royalty which would increase to a 1% Net Smelter Return royalty if the average gross value per ton of ore produced was greater than US$175/ton. On fee lands leased by Pinson Mining Company and subject to royalties payable to a third-party, the Rayrock royalty would vary from a minimum of 0.5% Net Smelter Return to a maximum of 5% Net Smelter Return as a result of the underlying royalty.The royalty percentage to Rayrock will be determined as the difference between a total royalty load of 6% less the underlying royalty; however the royalty will not exceed 5% or be reduced to less than 0.5% Net Smelter Return.For example, if the underlying royalty is 4%, then the Rayrock overriding royalty would be 6% less 4%, or a 2% royalty payable to Rayrock.If the underlying royalty is 0.5%, the Rayrock royalty would be 6% less 0.5% 5.5%, which is greater than 5%, which would then be reduced to 5%.If the underlying royalty is 6% or greater, the Rayrock royalty interest would be limited to 0.5% of the Net Smelter Return. If the lands were controlled by unpatented lode mining claims and not subject to underlying third-party agreements with retained royalties, the retained production royalty would be 2.5% Net Smelter Return.If the unpatented mining claims have underlying retained royalties, then the Net Smelter Return royalty would be determined as is the royalty described above under the patented lands leased by PMC and subject to an underlying royalty, again with a maximum of 5% Net Smelter Return and a minimum of 0.5% Net Smelter Return royalties dependent upon the underlying royalty load. Additionally, there is a production royalty “holiday” from production from existing pits and extensions of mineralization within the pits applicable to this agreement.The initial “holiday” was limited to 200,000 ounces of gold production and there remains approximately 80,000 “holiday” gold ounces remaining prior to the project incurring any liability on this overriding royalty. International Royalty Corporation purchased an undivided 25.265% interest in this overriding royalty on June 22, 2006 from John Livermore, one of the owners. 22 4.2.4.3Cordilleran Overriding Royalty Cordilleran Exploration, the original developers of the Pinson Project, hold an overriding royalty on section 21 and a 5% Net Smelter Return royalty on Section 29.Cordilleran also holds an overriding royalty on the Cord and Pacific unpatented lode mining claims of 5% of Net Smelter Return.Both these parcels are in turn subject to the Rayrock overriding royalty.The Cordilleran royalty also covers the Tip Top claims in the south half of Section 30, Township 38 North, Range 42 East, and the Pacific claims making up the majority of the west half of the northwest quarter and the northwest quarter of the southwest quarter of Section 28, Township 38 North, Range 42 East.International Royalty Corporation purchased a 60% undivided interest in this royalty from John Livermore, one of the co-owners of the Cordilleran Exploration Royalty interest on January 10, 2005. 3.2.4.4Getchell Gold/Newmont Capital Overriding Royalty PMC purchased three and three-quarter square miles of fee lands from the Getchell Mine.Getchell retained a 5% Net Smelter Return Royalty on these parcels (Sections 23, 27, 33, and the west one half and northeast quarter of Section 25, Township 38 North, Range 42 East.Additionally, Newmont Capital controls (via its acquisition of Euro Nevada Corporation) an additional 2% Net Smelter Return royalty on these parcels.Barrick Gold acquired the Getchell Mine and the Getchell Gold royalty in its acquisition of Placer Dome in January 2006.This acquisition should remove the 5% NSR royalty from these lands. 4.2.4.5Echo Bay Lands PMC purchased unpatented lode mining claims owned by Echo Bay Mines (now Kinross) in 1998.Echo Bay retained a 2.5% Net Smelter Return Royalty on the claims sold to PMC.Additionally, these lands were subject to a finder’s fee agreement between Echo Bay and Tony Eng where Mr. Eng is due US$5,000 per year or a 1% Net Smelter Return Royalty for bringing the claims to Echo Bay.Mr. Eng’s royalty interest is subject to a maximum payment of US$135,000 in royalties or advanced royalties.Mr. Eng is due a minimum annual payment of US$5,000.Lands subject to this royalty override are the claims located in the Sections 24, 26, 35 and the north half of Section 36, Township 38 North and Section 30, Township 38 North, Range 43 East. 4.3Royalty Summary The Pinson property package is made up of 38 property parcels and nearly all are burdened by one or more retained mineral production royalties.Each parcel’s royalty agreement (or agreements) is structured slightly different from others and therefore the royalty for any given parcel is likely to be slightly different from an adjacent parcel.The mineral resource, the primary focus of this technical report, occurs entirely within Sections 28, 29, 32, and 33; Township 38 North; Range 42 East.Due to the relatively high-level of uncertainty for resource-level tonnage and grade calculations, particularly when the majority of the resource is categorized as “Inferred”, Atna has not yet broken down the resource into individual property parcels.Additionally, many of the retained production royalty agreements include advanced royalty payments (see above sections) that are recoupable from actual production royalty payments, therefore initially the actual royalties paid upon commencement of production from any given parcel may be significantly less than the stated royalty rate defined in the table below.Ultimately, should a minable reserve be established, Atna will determine exactly what resource blocks are located on which parcels such that an accurate mine plan, royalty payment burden, and cash flow model for the project may be established as part of a full feasibility study on the project’s mineral resources and or reserves (if reserves are established in the future). 23 Table 4-1 is a summary of the individual royalty burden on all parcels subject to the Atna-PMC earn-in agreement: Table 4-1:Royalty Summary Parcel Location Property Description Acreage Royalty Description Township 38 North, Range 41 East Section 36 18-lode claims-PMC 360 5.0% NSR; and $0.50 per ton of ore produced. Township 38 North, Range 42 East Section 16 12-lode claims 264 5.5% NSR 3-lode claims 56 5.0% NSR Section 20 28-lode claims 460 No Royalty Burden 5-lode claims 102 4 -5% NSR on precious metals, 2.5% NSR on base metals, & $1.00 to $1.50/ton for barite or barium based on specific gravity of ore. 4-lode claims 78 5.5% NSR Section 21 640 acres of private land 640 5.5% NSR Section 22 18-lode claims 360 5.0% NSR Section 23 640 acres of private land 640 7.5% NSR Section 24 36-lode claims 640 2.5% NSR 1.0% NSR capped at $135,000 Section 25 480 acres of private land 480 7.5% NSR Section 26 36-lode claims 640 2.5% NSR) 1.0% NSR capped at $135,000 Section 27 640 acres of private land 640 7.5% NSR Section 28 (see footnote 1) 23-lode claims 400 5.0% NSR 7-lode claims 120 5.5% NSR 120 acres, private land 50 (net) 2.0% NSR 70 (net) 5.0% NSR Section 29 (see footnote 1) 640 acres of private land 640 5.5% NSR Section 30 32-lode claims- PMC 545 No Royalty burden 5-lode claims-PMC 95 5.0% NSR Section 32 (see footnote 1) 18-lode claims 370 2.0% NSR 20-lode claims 270 5.0% NSR Section 33 (see footnote 1) 640 acres of private land 640 7.5% NSR Section 34 36-lode claims 640 2.5% NSR 1.0% NSR capped at $135,000 Section 36 18-lode claims 320 2.5% NSR 1.0% NSR-capped at $135,000 Township 38 North, Range 43 East Section 30 36-lode claims 640 2.5% NSR 1.0% NSR-capped at $135,000 Township 37 North, Range 41 East Section 12 25-lode claims 450 5.0% NSR $0.50 per ton of ore produced Section 13 40-acre fee land 40 5.0% - 5.5% NSR 320-acre fee land 320 5.0% - 5.5% NSR Section 14 24-lode claims 438 5.0% NSR and $0.50 per ton of ore produced Township 37 North, Range 42 East Section 4 10-lode claims 200 No Royalty burden 20-lode claims 320 5.0% NSR 8-lode claims 120 5.0% NSR Section 6 36-lode claims 640 5.0% NSR Section 8 30-lode claims 520 5.0% NSR 6-lode claims 120 No Royalty Section 16 3-lode claims 50 5.0% NSR Section 18 18-lode claims 360 5.0% NSR and $0.50 per ton of ore produced 18-lode claims 280 2.5% NSR 1.0% NSR-capped at $135,000 Total Acreage 14,018 Table Footnotes 1) The resource announced in February 2005 by Atna Resources, Ltd. for the Pinson project and supported by the Pinson Gold Property Technical Report (NI 43-101, Technical Report filed in March 2005 and amended in December 2005 with Sedar) is located with in four (4) square miles highlighted in the land/royalty table above (Sections 28, 29, 32, and 33 of Township 38 North, Range 42 East).Due to the relatively high-level of uncertainty for resource-level tonnage and grade calculations, particularly when the significant portion of the resource is categorized as “Inferred”, Atna has not yet broken down the resource into individual property parcels.Ultimately, should a minable reserve be established, Atna will determine exactly what resource blocks are located on which parcels such that an accurate mine plan, royalty payment burden, and cash flow model for the project may be established as part of a full feasibility study on the project’s mineral resources and or reserves (if reserves are established in the future). 24 5.0Accessibility, Climate, Local Resources, Infrastructure and Physiography 5.1Accessibility Road access to the Pinson Mine is by traveling east from Winnemucca on Interstate 80 for 15 miles (24 km), turning north at the Golconda exit, proceeding through Golconda to Nevada State Highway 789 and continuing to the end of the paved road (16 miles).At that point, the road forks and is unpaved.The right fork leads to the Ken Snyder Mine and the townsite of Midas.The left fork leads to Pinson Mine (4 miles), Getchell and Turquoise Ridge Mines (11 miles) and terminates at Twin Creeks Mine (15 miles). 5.2Climate There are 11 climatologic stations within a radius of approximately 80 miles from the Pinson Mine project area.These stations include: Battle Mountain, Carlin Newmont Mine, Golconda, Gold Banks Mine, Imlay, Leonard Creek, Paradise Valley Ranch, Paris Ranch, Rye Patch Dam, Sleeper Mine and Winnemucca, the closest weather station to Pinson Mine.Climatological records from these stations range in duration from 2 to 65 years.Precipitation data from the Pinson Mine are also available from 1980 up to the present.Based on the available data, the average monthly and annual precipitation, temperature, and evaporation for the Pinson Mine project area were developed (Water Management Consultants, 1998). Precipitation, although low, occurs steadily from October through June, and falls significantly in July through September.In a typical year, there are 27 days with measurable precipitation, amounting to 16” of snow and 8” of rain. Based on 30-year averages, these are the expected seasonal variations in temperatures: Table 5-1:Seasonal Temperature Variations Month Extreme Low Average Low Average High Extreme High January – 1 F (– 18 C) 17 F (– 8 C) 41 F ( 5 C) 57 F (14 C) April 16 F (– 9 C) 31 F (– 1 C) 62 F (17 C) 80 F (27 C) July 38 F (3 C) 53 F (12 C) 91 F (33 C) 102 F (39 C) October 15 F (– 9 C) 31 F (– 1 C) 67 F (20 C) 84 F (29 C) 5.3Local Resources and Infrastructure 5.3.1Background Nevada is a mining state and well accustomed to mining.Humboldt County itself is entirely rural, with one population center, Winnemucca, the county seat, located in the southeastern part of the county.Winnemucca describes itself as a "high desert city full of classic charm," which has been continuously occupied since about 1830 when it became a base camp for trappers, and later as a way-station for pioneers migrating to the California goldfields after 1849 (Winnemucca, Nevada web site, 2005).Historically, Winnemucca was a local ranching community that branched out into support for large-scale mining following the discovery of significant gold deposits in the 1980s.Today, Winnemucca continues in that role, and has 25 evolved as well into a jumping-off point for local outdoor recreation, as it is surrounded by vast tracts of Federally administered public lands. 5.3.2Physical Infrastructure The major highways are paved or well maintained.Interstate 80 traverses the northern third of Nevada, from Wendover, Utah to Verdi, California.State Highway 789, leading from Golconda northeast towards Pinson, is paved to within 4 miles of Pinson.The unpaved portion, which begins as a "Y" junction at the end of pavement, is considered a private road under the control of Newmont Mining Corporation.That road is well maintained and serves as the main access roads to both Newmont’s Twin Creeks Mine complex and Placer Dome’s Getchell and Turquoise Ridge mines. Winnemucca is served by a general aviation airport and daily passenger rail service.Bus service was terminated several years ago. Landline dialup telephone service for the Internet is slow from the minesite (28.8 kb via modem, or less), but high-speed broadband is available through satellite.Cellular phone service is available, but contingent on the strength of receiving antennas, topography and lines of sight. 5.4Adjacent Operations Two active mine sites exist a few miles further north of Pinson: the Getchell/Turquoise Ridge complex at 5 miles, and the Twin Creeks complex at 10 miles.Both sites create much passenger vehicle, shuttle bus and freight-truck traffic.In particular, Newmont ships refractory gold ores from other Northern Nevada properties to Twin Creeks for processing, and all Getchell/Turquoise Ridge ores are processed at the Twin Creeks facilities. 5.5Physiography, Flora, and Fauna 5.5.1Physiography The Pinson Mine is situated in the Great Basin physiographic province and the Basin and Range tectonic province.North-south mountain ranges and parallel intermountain basins characterize the area.The entire region is a closed drainage system with all the permanent streams flowing to interior "sinks" such as the Carson and Humboldt sinks, or interior lakes such as Pyramid and Walker.Elevations in the area range from about 4,000 feet above mean sea level in the basinal areas, to over 9,000 feet in the surrounding ranges.The terrain is generally moderate. 5.5.2Flora The Pinson Mine area is located in a sagebrush vegetation community, with mixed sagebrush-grass zones occurring at higher elevations or in broad valleys.Sagebrush and shrub species observed in the compilation of earlier environmental assessments (EAs) for Pinson include two varieties of sagebrush (big and low); three of rabbitbrush (rubber, green and low); bitterbrush; little leaf horsebrush; and desert peach.Grasses recognized include Sandberg bluegrass, cheatgrass, Basin wild rye, wheatgrass, needlegrass, pepperweed, Russian thistle, halogeton, phlox, lupine, balsamroot and Indian paintbrush (BLM, 2001). 5.5.3Fauna The area supports a large number of small mammals, in particular Nuttall’s cottontail rabbit and the black-tailed jackrabbit.These are by far the most commonly observed animals.Other small 26 mammals known in the area include the deer mouse, western harvest mouse, Great Basin pocket mouse, long-tailed vole, chisel-toothed kangaroo rat, least chipmunk, and Townsend’s ground squirrel (BLM, 2001).Mule deer and antelope also inhabit the foothills.Predator mammals identified as occasional visitors would include mountain lion, bobcat, coyote and badger.Scorpions and bull snakes have been seen on the property (La Peire, personal communication, 2005) The vegetation is sufficiently dense to provide habitat suitable for small ground- and shrub-nesting birds, such as horned larks, sparrows, sage thrashers, nighthawks, barn swallows, meadowlarks, magpies and flycatchers.Game birds include mourning doves, California and mountain quail, sage grouse, Hungarian partridge and chukars.Raptor nests are not in evidence, but it is likely that golden eagles, western burrowing owl, ferruginous hawks and prairie falcons are the principal avian predators (BLM, 2001).A pair of ravens has occupied the pit areas throughout Atna’s exploration program. 27 6.0History 6.1Summary Mineral exploration and discovery developed fitfully in this valley, beginning with the post-Civil War discovery of gold and silver in the Osgood Range, resulting in the organization of the Fremont Mining District in 1874 and its reorganization into the Potosi Mining District in 1878.The district as now defined extends from Kelly Creek Valley on the east to the south end of the Osgood on the west, approximately diagonally southwest from T. 39 N., R. 42 W. to T. 37 N., R. 40 W. (Tingley, 1998, p. 57). 6.2Initial Discovery Within the valley, mineral production was not significant until the discovery of the Getchell Mine in 1934.That discovery initiated a period of gold production there that continued intermittently until 1967.During this period local ranchers, Charles Ogee and Clovis Pinson, prospected and discovered small siliceous outcrops resembling Getchell ore, and leased them to the Getchell Mine owners, resulting in mining of approximately 100,000 tons in 1949-1950 from an initial pit exposing ore grading 0.14 ounce per ton (opt) gold (4.8 g/t) (Kretschmer, 1983; McLachlan et al., 2000). 6.3Pre-1970 Development Exploration efforts between 1950 and 1970 were limited to two programs: A 1963 drilling campaign by Nevada Goldfields Corporation to prove up a resource of 47,000 tons @ 0.17 opt (5.8 g/t) A 1968 JV between Getty Oil and Homestake Mining to explore the Pinson claims and complete two core holes 6.4Cordex Syndicate Exploration and Development The property remained functionally dormant until 1970, when an exploration group known as the Cordex I Syndicate (John Livermore, Peter Galli and Rayrock Resources) leased the property on the strength of its similarity to Getchell and structural position along the range-front fault zone bordering the Osgoods.Following a surface mapping and sampling program, 17 rotary holes were completed in and around the initial Pinson pit in 1971 and confirmed only low-grade gold values.An 18th step-out hole discovered a 90' (27.4 m) intercept of 0.17 (5.8 g/t), indicative of a subcropping extension to known mineralization northeast of the original pit, resulting in the definition of what would become the "A" zone at the Pinson property – a 60 foot x 1,000 foot shear zone estimated to contain 1.5 M tons of 0.18 opt Au. Continued exploration southwest of the original pit defined the "B" zone, estimated at 1.7 M tons at 0.15 opt Au.No production was attempted at the time because of low gold prices ($65 per oz) (Kretschmer, 1983; McLachlan et al., 2000). The gradual rise of gold prices to> $250 per oz. in the late 1970s allowed the Cordex I Syndicate – which then consisted of several minority partners – to reorganize into a partnership known as Pinson Mining Company, with Rayrock Mines as the operator, and begin production.Homestake Mining Company and Barrick Gold became 50%-50% partners in Pinson Mining through their purchase of some of the minority interests (McLachlan et al., 2000). Barrick acquired Homestake Mining in 2001 and consolidated PMC ownership into Barrick Gold. 28 6.5Pinson Mining Company Exploration and Development Pinson Mining began development of the A Pit in 1980, and produced gold from it the next year.Production from the B Pit followed in 1982.Step-out drilling in 1982-1983 to the northeast of the A zone intersected two more discrete zones: the C zone extending ENE from the A zone and the CX zone extending NE from the C zone.C zone production replaced the final B zone production in 1988, and CX production was delayed until 1990, owing to the slightly greater stripping requirement to reach ore. Step-out drilling NE of the CX zone in 1984 located an apparently independent fault system (striking NNW, dipping steeply E) that became the core of the MAG Deposit, which went into production in 1987.In 1993, step-out drilling NW of the CX zone once again established more ore in proximity, a CX West zone subparallel to, and closer to, the Osgood Mountain front.Pinson Mining Company produced from the CX, CX West and MAG pits as long as possible in the mid to late 1990s, until a combination of falling gold prices and erratic mill feed forced closure of its oxide mill in early 1998.Continued attempts to expand production of oxide ore failed, and all active mining ceased on January 28, 1999 (McLachlan et al., 2000). 6.6Homestake-Barrick Exploration Homestake and Barrick conducted a JV exploration program from 1996 to 2000 expending some $12 million on the project.The JV then determined it would not expend any further funds on exploration.Subsequent to that decision, Barrick acquired Homestake Mining Company and drilled an additional three exploration drill holes in 2003. 6.7Pinson Project Production Summary Historically, the district was credited with Au production in excess of 1 M oz, but less than 100,000 oz. Ag (Tingley, 1998, p. 108 & 120).Independently, Barrick compiled a similar record of production and credited the Pinson mine property with production of 986,000 ounces of gold (Table 6-1, Discovery &
